Citation Nr: 0516406	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-11 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for nummular eczema and 
bilateral infection of the lower extremities, other than 
onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied, in pertinent part, 
service connection for a lower leg infection. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in May 2000.  A 
transcript of this hearing has been associated with the 
claims file. 

FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran does not currently have an infection of the 
lower extremities, other than onychomycosis and tinea pedis.

3.  Nummular eczema of the lower extremities is not an 
infection, and is not attributed to service.


CONCLUSION OF LAW

Nummular eczema of the lower extremities and a bilateral 
infection of the lower extremities, other than onychomycosis 
and tinea pedis, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 1998 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles relating to service connection.  In an April 2001 
VCAA letter, under a heading entitled "What Must the 
Evidence Show to Establish Entitlement," the RO stated that 
to establish entitlement to service connection, the evidence 
must show an injury in service or a disease that began in or 
was made worse by service, or an event in service causing 
injury or disease, a current physical or mental disability, 
and a relationship between the current disability and the 
injury, disease, or event in service.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  Under the 
heading entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that it would obtain the 
veteran's service medical records and other military service 
records if necessary, as well as any VA medical records.  The 
RO stated that the veteran could also submit his own 
statements, or statements from other people describing his 
symptoms, as well as a statement from his doctor.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, VA has obtained the veteran's service medical 
records, records from the Social Security Administration, VA 
treatment records and examination reports, and the private 
treatment records identified by the veteran.  The veteran 
indicated that he had been treated for a skin condition by 
Dr. Davis.  In a February 2003 letter, the veteran was 
requested to provide authorization for VA to request records 
from Dr. Davis.  The veteran did not provide authorization 
for Dr. Davis, but did authorize VA to obtain medical records 
from Dr. Cheatham.  However, the veteran did not provide a 
street address.  The RO attempted to obtain records from Dr. 
Cheatham using the incomplete address provided by the 
veteran, but a reply was not received.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.  

The Board finds that it would be futile to make any 
additional attempts to obtain records from either of these 
two private physicians.  Despite being asked, the veteran has 
not provided VA with an authorization for release of records 
from Dr. Davis.  Without such release, a request cannot be 
made.  In addition, while a request was made to obtain 
records from Dr. Cheatham, a reply was not received.  
Although the mailing address used was incomplete, it was the 
only information provided by the veteran.  In both cases, it 
is noted that the duty to assist is not a one way street, and 
requires the cooperation of a veteran in providing 
information in his or her possession that will enable VA to 
obtain identified records.  

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the April 2001 VCAA letter, under a heading 
entitled "What Can You Do to Help with Your Claim," the RO 
stated "send us the evidence we need as soon as possible."  
Under a heading entitled "When and Where Do You Send the 
Information or Evidence," the RO stated that the veteran 
should "send the information describing additional evidence 
or the evidence itself to the address [provided]."  
Elsewhere in the letter, the RO indicated that the veteran 
should send evidence from his doctor or other people familiar 
with his symptoms.  Although the RO did not use the precise 
language contained in 38 C.F.R. § 3.159, the Board does not 
find this to be an error in notice since it is implicit in 
these requests that the veteran should submit any evidence 
that he had pertaining to his claim.  Further, there is no 
requirement that the precise words of the regulation be 
included in order for notice to be found complying.  See 
Mayfield v. Nicholson, 19 Vet.App. ----, No. 02- 1077, (Apr. 
14, 2005).  Reading the April 2001 VCAA letter as a whole, 
including its compliance with the three statutory notice 
elements discussed above, the letter was in substantial 
compliance with the fourth notice element because the letter 
fulfilled the essential purposes of the regulation, that is, 
giving notice of VA's desire to obtain additional information 
and evidence supporting and substantiating the claim and 
possibly leading to such information and evidence.  See 
Mayfield.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  See Mayfield; 
Pelegrini v. Principi, 18 Vet. App. 112 [Pelegrini II].  The 
Board finds that this was not prejudicial to the appellant, 
however.  Although the VCAA notice was provided after the 
initial AOJ decision, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated, partially granted, and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has, therefore, been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  He has been 
fully provided with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Mayfield.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The timing of the notice was nonprejudicial because 
the purpose of the notice was satisfied, and thus it did not 
affect the essential fairness of the adjudication.  See 
Mayfield.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Turning to the merits of the claim, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for nummular eczema and bilateral infection of the 
lower extremities, other than onychomycosis and tinea pedis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he incurred a lower leg infection 
during service.  The service medical records, however, do not 
indicate the presence of an infection of the lower 
extremities.  In a May 1968 Report of Medical Examination, 
clinical evaluation of the lower extremities and the skin was 
normal.  In a May 1968 Report of Medical History, the veteran 
checked a box indicating that he did not have, nor ever had, 
skin diseases.  In a June 1970 Report of Medical Examination, 
clinical evaluation of the lower extremities and the skin was 
normal.  In a June 1970 Report of Medical History, the 
veteran checked a box indicating that he did not have, nor 
ever had, skin diseases.  There are no complaints of a lower 
leg infection recorded in the service medical records.

Regarding current disability, in a March 1998 VA general 
medical examination, the veteran was diagnosed with recurrent 
fungal infection of the lower extremities, not currently 
active, psoriasis, and onychomycosis in the lower 
extremities.  Psoriasis of the knees was noted in a December 
1998 VA general medical examination report.  In an October 
2000 VA examination report, the veteran denied rashes, 
bruising, or any skin discolorations.  Upon physical 
examination, the examiner noted that the skin was warm to the 
touch, turgor good, and no lesions.  There was a scaly rash 
of the scalp, right elbow, and scrotum.  Regarding the 
extremities, there was no redness, cyanosis, or any skin 
lesions.  Extremity size was symmetric with no swelling or 
atrophy.  Temperature was warm and equal bilaterally.  The 
diagnosis was chronic dermatitis related to psoriasic 
arthritis, but it does not appear that this diagnosis 
included the lower extremities, as the rash was described as 
being elsewhere on the veteran's body (scalp, right elbow, 
and scrotum).

In a February 2003 VA dermatology clinic note, the veteran 
asserted that he had jungle rot, and that he was in Vietnam 
where his feet remained wet for prolonged periods of time.  
It was noted that he had sores on his lower legs from the 
knees down on both sides, which itched.  He had thick yellow 
toenails.  The examiner noted that there were excoriated 
plaques on the lower legs bilaterally, the largest being on 
the right anterior shin at 4 to 5 centimeters with 
hyperpigmentation.  There was scale dorsum of the right foot 
with red scaling plaques times 2, at 3 centimeters each.  The 
assessment was nummular eczema of the lower legs.  The 
examiner recommended topical steroids and good dry-skin care, 
and indicated that the veteran should be seen by a 
dermatologist.  The examiner noted that this was not an 
infection, and not likely related to his prolonged water 
exposure.  In an April 2003 follow-up note, the examiner 
opined that she had recommended that the veteran see a 
dermatologist simply for treatment only.  She stated that no 
further diagnosis or opinion from the dermatologist was 
warranted, and that it was clear that the veteran had 
nummular eczema.  She opined that it was not likely that the 
veteran's nummular eczema was related to his service.

The Board notes that, in the February 2003 examination 
report, the examiner also entered a diagnosis of 
onychomycosis and tinea pedis and related these to service.  
Subsequent to that examination, a rating decision was issued 
granting service connection for onychomycosis and tinea pedis 
of bilateral lower extremities.  The current appeal concerns 
only the remaining claim for service connection for bilateral 
infection of the lower extremities, other than onychomycosis 
and tinea pedis.

The Board finds the February 2003 examination report (and 
April 2003 follow-up note) highly probative with respect to 
the claim in question.  The examiner clearly stated that the 
veteran's nummular eczema is not an infection, and is not 
likely related to his prolonged water exposure or service.  
The Board acknowledges that the veteran is competent to state 
that he had prolonged exposure to water in service.  However, 
he is not competent to state that nummular eczema is 
attributed to that exposure.  He does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  

The Board notes that the veteran served in Vietnam and was 
awarded the Combat Infantryman Badge, indicating that he 
served in combat.  The provisions of 38 U.S.C.A. § 1154(b), 
however, do not support a grant of service connection.  Even 
if the Board conceded under § 1154(b) that the veteran 
incurred a leg infection in service, the medical evidence 
clearly indicates that the veteran does not have a current 
leg infection or any other current disability of the lower 
extremities that can be attributed to a leg infection or 
prolonged water exposure in service, other than the already 
service-connected onychomycosis and tinea pedis.  The veteran 
is not competent to state that his nummular eczema is related 
to a leg infection in service.  See Espiritu, 2 Vet. App. at 
494.
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for nummular eczema or 
bilateral infection of the lower extremities, other than 
onychomycosis and tinea pedis, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for nummular eczema and 
bilateral infection of the lower extremities, other than 
onychomycosis and tinea pedis, is denied.



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


